Atkinson, Presiding Justice.
1. Where land is held by a life-tenant, and taxes are assessed against her, and executions are issued in personam only, a sale under levy of such executions passes only the life-estate. Howell v. Lawson, 188 Ga. 164 (3 S. E. 2d, 79); Dooley v. Bohannon, 191 Ga. 7 (11 S. E. 2d, 188).
2. Where an instrument of writing was executed as a deed, attested by two witnesses, one of whom was an officer authorized to witness deeds, purporting on its face to have been delivered, and was recorded, this raised a presumption of delivery. Shelton v. Edenfield, 148 Ga. 128 (96 S. E. 3).
3. Testimony of declarations made by the grantor of such deed, to the effect that she was not going to deliver it, coupled with testimony to the effect that the grantor therein handed this deed to one who subsequently purchased at a tax sale the land conveyed thereby, is not sufficient evidence to overcome the presumption, arising from the fact of the record of the deed, that the same was delivered. Nothing in Lowry v. Lowry, 150 Ga. 324 (2) (103 S. E. 813), is contrary to this holding.
4. The evidence demanded the verdict', and it was not erroneous to refuse a new trial. Judgment affirmed.

All the Justices concur.

Blackshewr & Blackshear, for plaintiff in error.
O. C. Crockett and It. M. Daley, contra.